Case 20-30968 Document 186 Filed in TXSB on 05/27/20 Page 1 of 5

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
IN RE: §
§
WATSON VALVE SERVICES, INC.,, § CASE NO. 20-30968
§ (Chapter 11)
DEBTOR §

OPPOSITION TO PORTIONS OF EMERGENCY MOTION OF THE DEBTOR
FOR AN ORDER (I) APPROVING BID PROCEDURES; (II) AUTHORIZING
THE SALE FREE AND CLEAR OF LIENS, CLAIMS, INTERESTS AND
ENCUMBRANCES TO MOGAS INDUSTRIES, INC. OF CERTAIN ASSETS;
AND (111) GRANTING RELATED RELIEF

TO THE HONORABLE MARVIN ISGUR
UNITED STATES BANKRUPTCY JUDGE:

COMES NOW, JB Valve, LLC (“JB Valve”), an interested party and bidder for certain assets
of the Debtor, would show this Court as follows:

1. JB Valve is a Texas LLC formed to purchase certain of the assets of Watson Valve
Services, Inc. (hereafter referred to as “Watson”). A copy of the proposal for purchase of certain
Watson assets is attached and incorporated herein as Exhibit “A”. JB Valve’s contract for purchase
was delivered to the Debtor on May 15, 2020 and modified per request of Debtor’s representatives
on May 18, 2020. On information and belief the Mogas offer was not received by the Debtor until
sometime today (May 27, 2020). Noteworthy is the fact that the proposed APA of Mogas is not
attached to the Debtor’s emergency pleading. Further, the proposed transaction between the Debtor
and Mogas is economically inferior to the offer of JB Valve.

2. Two of the principals of JB Valve are former officers and current shareholders of the
Debtor (Robert White and his son, Jason White). It should be noted that on the day JB Valve

delivered its contract for the purchase of certain Watson assets, John Watson, the principal
 

Case 20-30968 Document 186 Filed in TXSB on 05/27/20 Page 2 of 5

shareholder, Chief Executive Officer, and a beneficiary of the Mogas offer, promptly terminated both
Robert White and Jason White.

3. Again on information and belief, Mogas had over the course of this pending
bankruptcy been negotiating with John Watson as to a possible sale of certain Watson assets. At
one point in time John Watson, without a Board of Directors meeting or Court approval, contracted
to sell certain assets of Watson to Mogas for Two Million ($2,000,000.00) Dollars from which John
Watson would have personally received $1,000,000.00 Dollars from the purchase price he had
negotiated on Watson’s assets as compensation to him in the form of a non-competition agreement.

From the description now contained in the Debtor’s Emergency Motion, Mr. Watson will
now receive at least $100,000.00 per year for the next three (3) years.

JB Valve would note to the Court, the Chinese Contract integral to the Mogas proposal is not
an asset sought to be purchased by JB Valve. Therefore, that executory contract is available to
Mogas or any other proposed purchaser. A portion of JB Valve’s offer included access to the
necessary working capital for Watson. JB Valve’s only exclusion regarding use of funds was that
none of the working capital advancement could be used or employed on the Chinese project. JB
Valve requires that such pre-closing advance be treated as a credit on the purchase price. Or if the
assets are sold to a party other than JB Valve that such funds become a super priority expense of
administration. Further, the JB Valve offer provides no non-compete benefits to John Watson. In
fact, the JB Valve offer requests that a representative of the Court appointed existing financial
fiduciary be appointed to act as a Chief Restructuring Officer of Watson until JB Valve’s purchase
of certain Watson assets can be consummated. JB Valve has agreed to advance an additional

$30,000.00 Dollars in excess of its proposed purchase price to pay the approximate cost of a CRO

 
Case 20-30968 Document 186 Filed in TXSB on 05/27/20 Page 3 of 5

until closing can be accomplished.

JB Valve has previously demonstrated to Statesman (the Debtor’s marketing agent) proof of
funds necessary to fund and close JB Valve’s purchase.

JB Valve is opposed to the Bid Protection Watson has proposed to benefit Mogas.

JB Valve is opposed to the Bid Procedures conditions detailed in Paragraph 16.

For further response, although the proposed APA is not attached to the Debtor’s pleading,
JB Valve believes that substantial portions of JB Valve’s contract have now been incorporated in
the alleged APA bid of Mogas.

Mogas is not entitled to any break up fee in view of Mogas’s less than arms length
relationship with the Debtor’s chief executive officer, John Watson.

JB Valve is prepared to attend and bid on the Watson assets described on Exhibit “A” at an
open public auction to be conducted by this Court or by a designee of this Court without the
unbridled lack of integrity epitomized by John Watson, the Debtor’s present chief executive officer.

WHEREFORE, PREMISES CONSIDERED, JB Valve, LLC requests that this Court enter
an order approving a bid procedure acceptable to this Court, deny the Debtor’s attempt to prefer
Mogas as a preferred bidder/stalking horse; and for any and all further reliefas may be equitable and
just.

Dated: May 27, 2020
Case 20-30968 Document 186 Filed in TXSB on 05/27/20 Page 4 of 5

Respectfully submitted,

FUQUA & ASSOCIATES, PC

BY: /s/ Richard L. Fuqua
Richard L. Fuqua
State Bar No. 07552300
8558 Katy Freeway, Suite 119
Houston, TX 77024
(713) 960-0277
(713) 960-1064 facsimile

rifuqua@fuqualegal.com

COUNSEL FOR JB VALVE, LLC

CERTIFICATE OF CONFERENCE

Counsel for the Movant has conferred by telephone with Debtor’s counsel in a good faith
effort to reach an agreement regarding the matter which is the subject of Movant’s Objection. At
this time, settlement is not possible, therefore, a hearing will be required.

/s/ Richard L. Fuqua
Richard L. Fuqua

 
Case 20-30968 Document 186 Filed in TXSB on 05/27/20 Page 5of5

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Objection was served upon the
parties listed below and to all parties registered to receive notice via CM/ECF on this 27" day of
May, 2020.

Jarrod B. Martin

Kate H. Easterling

Avi Moshenberg

McDOWELL HETHERINGTON LLP
1001 Fannin Street, Suite 2700
Houston, TX 77002
Jarrod.Martin@mhllp.com
Kate.Easterling@mhllp.com
Avi.Moshenberg@mhllp.com

Stephen D. Statham

Office of the US Trustee
515 Rusk Ave., Suite 3516
Houston, TX 77002
stephen.statham@usdo}.gov

Aaron J, Power

Porter Hedges LLP

1000 Main St., 36" Floor
Houston, TX 77002
apower(@porterhedges.com

/s/ Richard L. Fuqua
Richard L. Fuqua

 

 
